DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
A) Figure 7 contains seven boxes with graphs which do not have their X- and y-axes labeled.  
B) Figure 8 contains a table in which the text is illegible. Further, Fig. 8 contains nucleic acid sequences without identifying SEQ ID NOs.
C) Fig. 9 contains Table 1 in which the text is illegible.
D) Fig. 10 contains Table 2 in which the text is illegible.
E) Fig. 11 contains Table 3-1 with illegible text.
F) Fig. 12 contains Table 3-2 with illegible text.
G) Figure 5, as amended on October 28, 2020, contains graphs which do not have a label on the Y-axis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Pages 20-22 of the specification contain sequences without SEQ ID NOs.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Figure 8 contains sequences without identifying SEQ ID NOs.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on pages 8-10: sequences with SEQ ID NO: 21-34 are not present in the sequence listing submitted by Applicant.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claim 1 is drawn to a method of identifying an infection-causing pathogenic microorganism, comprising the following steps (1) to (5): 
(1) extracting a microbial DNA from a sample such as blood; 
(2) performing nested PCR using the extracted microbial DNA, as a template, and a plurality of bacterial universal primers; 
(3) adding imperfect-match linear long probes (IMLL probes) to the gene amplified products to analyze melting temperature (Tm) values of the IMLL probes; 
(4) two-dimensionally mapping the Tm values of the plurality of IMLL probes; and 
(5) checking the two-dimensionally mapped "shape" against a database.
Applicant did not describe any method of two-dimensionally mapping Tm values of the plurality of IMLL probes. Applicant did not describe any database of “shapes” with which the microbial sample data are to be compared.
In conclusion, Applicant was not in possession of the invention as claimed.
B) Claim 7 is drawn to an imperfect-match linear long probe having 35 to 50 bases and a largely different Tm value for each bacterial species depending on the number and position of mismatches, the largely different Tm value having a difference up to 20° C or more among bacterial species.
Applicant did not describe a genus of probes as claimed in claim 7, which can be obtained from any source and have mismatches with any sequence from any bacterial species. Therefore this genus encompasses millions of different probe sequences, but the only probes described by Applicant are probes with SEQ ID NO: 1-8 and 21-34. Thus Applicant was not in possession of the invention as claimed, since the number of described species is not representative of the claimed genus. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1-6 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…sample such as blood”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
B) Claims 1-6 are indefinite in claim 1. Claim 1 is indefinite because it is not clear how a two-dimensional map created in step (4) is related to “shapes” in step (5).
C) Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: steps which constitute two-dimensionally mapping Tm values of IMLL probes and steps of creating “shapes”, as well as steps of creating a database of “shapes”.
D) Claim 5 is indefinite over the recitation of “…up to 20° C or more…”. It is not clear what this limitation means. “Up to” indicates that 20 °C should be a maximum, but this is contradicted by “or more”. In conclusion, the claim does not have clear metes and bounds.
E) Claim 6 is indefinite over the recitation of “…up to 20° C or more…”. It is not clear what this limitation means. “Up to” indicates that 20 °C should be a maximum, but this is contradicted by “or more”. In conclusion, the claim does not have clear metes and bounds.
F) The term “largely different” in claim 7 is a relative term which renders the claim indefinite. The term “largely different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
G) Claim 7 is indefinite over the recitation of “…up to 20° C or more…”. It is not clear what this limitation means. “Up to” indicates that 20 °C should be a maximum, but this is contradicted by “or more”. In conclusion, the claim does not have clear metes and bounds.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites an oligonucleotide probe with SEQ ID NO: 8, which hybridizes with 100% identity to Staphylococcus sp. (see below):
LOCUS       HM094188                 236 bp    DNA     linear   ENV 07-JUN-2010
DEFINITION  Uncultured Staphylococcus sp. clone DH10B407 16S ribosomal RNA
            gene, partial sequence.
ACCESSION   HM094188
VERSION     HM094188.1
KEYWORDS    ENV.
SOURCE      uncultured Staphylococcus sp.
  ORGANISM  uncultured Staphylococcus sp.
            Bacteria; Firmicutes; Bacilli; Bacillales; Staphylococcaceae;
            Staphylococcus; environmental samples.
REFERENCE   1  (bases 1 to 236)
  AUTHORS   Frank,D.N., Feazel,L.M., Bessesen,M.T., Price,C.S., Janoff,E.N. and
            Pace,N.R.
  TITLE     The human nasal microbiota and Staphylococcus aureus carriage
  JOURNAL   PLoS ONE 5 (5), E10598 (2010)
   PUBMED   20498722
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 236)
  AUTHORS   Frank,D.N., Feazel,L.M., Bessesen,M.T., Price,C.S., Janoff,E.N. and
            Pace,N.R.
  TITLE     Direct Submission
  JOURNAL   Submitted (05-APR-2010) Molecular, Cellular, and Developmental
            Biology, University of Colorado, A115 MCD Biology, Boulder, CO
            80309-0347, USA
FEATURES             Location/Qualifiers
     source          1..236
                     /organism="uncultured Staphylococcus sp."
                     /mol_type="genomic DNA"
                     /isolation_source="integument (nares, axilla, or groin)"
                     /host="Homo sapiens"
                     /db_xref="taxon:189668"
                     /clone="DH10B407"
                     /environmental_sample
                     /PCR_primers="fwd_name: SSU_8F, fwd_seq:
                     agagtttgatcctggctcag, rev_name: SSU_338R, rev_seq:
                     ctgctgcctcccgtaggagt"
     rRNA            <1..>236
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 20;  DB 174;  Length 236;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GATCCGCGCTGCATTAGATA 20
              ||||||||||||||||||||
Db        130 GATCCGCGCTGCATTAGATA 149

Therefore the claim is drawn to nucleic acids fragments of the Staphylococcus genome, thus to fragments of naturally occurring nucleic acids. This judicial exception is not integrated into a practical application because no other elements which would amount to “significantly more” than the judicial exception are claimed. 
As stated in MPEP 2106.04(b) II:
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (“Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (emphasis added by examiner)
	In conclusion, the claim is not patent-eligible under 35 U.S.C. 101.
16.	No references were found teaching or suggesting claims 1-8, but they are rejected for reasons given above. The closest prior art reference, Wangh et al. (2012/0282611 A1; published November 2012), teaches using a set of probes spanning regions of bacterial DNA in order to construct melting profiles for different bacteria (Fig. 1; [0118]-[0149]), but do not teach or suggest nested amplification or performing melting analysis on each amplicon separately.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 13, 2022